Case 2:19-cv-03212-SVW-GJS Document 19-6 Filed 05/24/19 Page 1 of 3 Page ID #:363



   1 C. D. Michel – SBN 144258
     Anna M. Barvir – SBN 268728
   2 Tiffany D. Cheuvront – SBN 317144
   3 MICHEL & ASSOCIATES, P.C.
     180 East Ocean Blvd., Suite 200
   4 Long Beach, CA 90802
     Telephone: 562-216-4444
   5 Facsimile: 562-216-4445
   6 cmichel@michellawyers.com
   7 Attorneys for Plaintiffs
   8
                            UNITED STATES DISTRICT COURT
   9
 10                        CENTRAL DISTRICT OF CALIFORNIA

 11
       NATIONAL RIFLE ASSOCIATION OF             Case No.: 2:19-cv-03212 SVW (GJSx)
 12    AMERICA; JOHN DOE,
                                                 DECLARATION OF TIFFANY D.
 13                             Plaintiffs,      CHEUVRONT IN SUPPORT OF
                                                 PLAINTIFFS’ MOTION FOR
 14                vs.                           PRELIMINARY INJUNCTION
 15
       CITY OF LOS ANGELES, ERIC                 Date: July 8, 2019
 16    GARCETTI, in his official capacity as     Time: 1:30 p.m.
       Mayor of City of Los Angeles; HOLLY       Judge: Honorable Stephen V. Wilson
 17    L. WOLCOTT, in her official capacity as
 18    City Clerk of City of Los Angeles; and
       DOES 1-10,
 19
                                Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           1
                         DECLARATION OF TIFFANY D. CHEUVRONT
Case 2:19-cv-03212-SVW-GJS Document 19-6 Filed 05/24/19 Page 2 of 3 Page ID #:364



   1                  DECLARATION OF TIFFANY D. CHEUVRONT
   2         1.    I am an attorney at the law firm Michel & Associates, P.C., attorneys of
   3 record for Plaintiffs in this action. I am licensed to practice law before the United
   4 States District Court for the Southern District of California. I have personal
   5 knowledge of the facts set forth herein and, if called and sworn as a witness, could
   6 and would testify competently thereto.
   7         2.    I represent Plaintiff John Doe in this action.
   8         3.    Doe operates a lawful business in the state of California.
   9         4.    Doe has a history of contracting with the city of Los Angeles.
 10          5.    Doe wishes to continue bidding for and obtaining such contracts in the
 11 future.
 12          6.    Doe is also a long-time member and supporter of NRA and its mission.
 13          7.    Doe fears that if their identity and support of NRA were made public,
 14 their contracts with the city of Los Angeles would be in jeopardy. Indeed, Doe
 15 wishes to keep their association with NRA private because they reasonably fear
 16 retribution from the City, including the loss of current and future city contracts.
 17          I declare under penalty of perjury that the foregoing is true and correct.
 18 Executed within the United States on May 24, 2019.
 19
 20
                                                     /s/ Tiffany D. Cheuvront
 21                                                  Tiffany D. Cheuvront
 22                                                  Declarant

 23
 24
 25
 26
 27
 28

                                         2
                       DECLARATION OF TIFFANY D. CHEUVRONT
Case 2:19-cv-03212-SVW-GJS Document 19-6 Filed 05/24/19 Page 3 of 3 Page ID #:365



   1
                              CERTIFICATE OF SERVICE
   2                    IN THE UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
   3
     Case Name: National Rifle Association, et al., v. City of Los Angeles, et al.
   4 Case No: 2:19-cv-03212 SVW (GJSx)
   5
     IT IS HEREBY CERTIFIED THAT:
   6
            I, the undersigned, am a citizen of the United States and am at least eighteen
   7 years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
   8 Beach, California 90802.
   9         I am not a party to the above-entitled action. I have caused service of:
 10        DECLARATION OF TIFFANY D. CHEUVRONT IN SUPPORT OF
             PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
 11
 12 on the following party by electronically filing the foregoing with the Clerk of the
    District Court using its ECF System, which electronically notifies them.
 13
    Benjamin F. Chapman
 14 Los Angeles City Attorney
 15 200 N. Main St., Suite 675
    Los Angeles, CA 90012
 16 benjamin.chapman@lacity.org
       Attorneys for Defendants
 17
            I declare under penalty of perjury that the foregoing is true and correct.
 18
 19 Executed May 24, 2019.
 20                                                 /s/ Laura Palmerin
                                                    Laura Palmerin
 21
 22
 23
 24
 25
 26
 27
 28


                                 CERTIFICATE OF SERVICE
